Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  3/3/2020. The instant application has claims 1-20 pending. The system, method and medium for updating the verifiable claims when it is set to expire. There a total of 20 claims.
Drawings
The drawing filed on 3/3/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Examiner’s Notes
The applicant is advised to reconsider prosecuting this case further. For the following reasons: (a) the independent claim and dependent claims does not have any allowable subject matter, (b) the very broad and simple nature of claims/invention as there are many prior arts that can be applied to meet the limitations of independent and dependent claims and (c)  the 35 USC 101-abstract idea rejection is a very strong rejection. In the interest of saving money and avoid an unproductive prosecution of this 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


---Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recites “computer-readable media” which can include transmission media, which is non-statutory subject matter see Spec. Par. 0041. See MPEP 2106.03, II citation below with underline for emphasis.

II.    ELIGIBILITY STEP 1: WHETHER A CLAIM IS TO A STATUTORY CATEGORY
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).


---Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites when an verifiable claim is set to expire updating the verifiable claim. And further the verifiable claim can be an government agency issuing a driver license see Spec Par.007, Par. 0065-0067. Thus the verifiable claim can be any type pf government issuing credential, e.g. passport or driver license that the user has to renew via online or physically visit the government agency. The steps involved are conventionally known in the art for renewal except providing an computer-network architecture for carrying out the steps. 

The limitation of  verifiable claim set to expire and requesting from a party that issued each verifiable claim to modify the duration , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “monitoring the duration metadata” in the context of this claim encompasses the user manually looking at the card or digital item with expiration date to check the expiration date. Similarly, the limitation of automatically modifying the duration of verifiable claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done by the issuer of verifiable claim set an server-side program to extend the duration for set amount of years/time but for the recitation of generic computer components the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  Federal Register January 7, 2019. If a claim limitation, under 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the monitoring metadata when verifiable claim is set to expire and automatically modify the duration steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing an server-side program to modify the user inputted claim to set to expire in a few more years) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform updating the verifiable claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “metadata” in claim 1-20 is used by the claim to mean “ credential or claims details like name, date of expiration, hair color, eye color” while the accepted meaning is “header information like source address, destination address, port used similar to packet metadata or credential metadata.” The term is indefinite because the specification does not clearly redefine the term. The closest definition is found in Spec Par. 006 and Par. 008 is limited to duration of verifiable claim only and  NOT to name, eye color, hair color that might be found on the verifiable claim see Spec. Par. 007.




The term "substantially the same" in claim  8  is a relative term which renders the claim indefinite.  The term " substantially the same " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When a new government license or passport is issued the information contained might the same but the decorations and look might be different, thus the substantially same is not definite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over User acceptance of Malaysian government multipurpose smartcard applications to Loo in view of US Patent 10482219 to Fuse.

Regarding Claim 1, 14, 20,  Loo discloses  A computing system for updating a verifiable claim so that a duration of the verifiable claim can be modified without direct user input, the computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for updating the duration of the verifiable claim, the method comprising: accessing a plurality of verifiable claims that have previously been issued to a user, the plurality of verifiable claims including duration metadata that defines a duration of each of the plurality of verifiable claims(Page 366 item (7) the old NIC is obsolete and updating MyKad & Fig. 1); monitoring the duration metadata of each of the plurality of verifiable claims to determine those of the plurality of verifiable claims that are set to expire based on the defined duration(Page 366 item (8) the expiry date of MyKad is shown); for those verifiable claims that are set to expire, requesting from a party that issued each verifiable claim update information that is configured to modify the duration of each verifiable claim(Page 366 item (7) the old NIC is obsolete and updating MyKad).



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Loo  invention of having an myKad  to include automatically modifying the duration in order to provide for ease of renewal and issuing an new license as taught in Fuse see Col 10 Ln 33-46.


	
Regarding Claim 2. Loo discloses  the computing system of claim 1, further caused to: in response to not receiving the update information, allowing each verifiable claim to expire(Page 361 § 2.1.5 Facilitating conditions, the old NIC in MyKad is phased-out) .
Regarding Claim 3. Loo discloses  the computing system of claim 1, wherein the duration information metadata comprises an expiration time of the corresponding verifiable claim(Page 366 item (7) the old NIC is expired).
Regarding Claim 4. Loo discloses  the computing system of claim 1, wherein the duration information metadata comprises a predetermined number of times that the corresponding verifiable claim can be accessed or used(Page 366 item (7) the old NIC is expired).
5, 16,  Loo does not disclose the directive from authority. However,   Fuse discloses  automatically cause each verifiable claim to expire in response to a directive received from the party that issued each verifiable claim(Fig. 7 item S1006, the command from administrator).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Loo  invention of having an myKad  to include directive from authority in order to provide for ease of renewal and issuing an new license as taught in Fuse see Col 10 Ln 33-46.


Regarding Claim 6, 17,  Loo discloses  the computing system of claim 1, further caused to: allow the user to manually cause the verifiable claim to expire(Page 359 Paragraph starting “Currently, NIC application is loaded…“, user license is allowed to expire).
Regarding Claim 7, 15,  Loo discloses  the computing system of claim 1, wherein the update information is new duration information metadata that specifies a new, extended time period or number of uses, and wherein automatically modifying the duration of the verifiable claim comprises modifying each verifiable claim to include the new duration information metadata, the new duration information metadata setting the duration to the new, extended time period or number of uses(Page 359 Paragraph starting “Currently, NIC application is loaded…“, user license expiry date).
8, 18, Loo discloses  the computing system of claim 1, wherein the update information is a new verifiable claim that includes new duration information metadata that specifies a new time period or number of uses, but that is otherwise substantially the same as the verifiable claim that is about to expire, and wherein automatically modifying the duration of the verifiable claim comprises replacing the verifiable claim that is about to expire with the new verifiable claim(Page 359 Paragraph starting “ In addition, before Mykad..”, later version NIC having similar functions as first NIC).
Regarding Claim 9. Loo discloses  the computing system of claim 1, wherein the verifiable claims comprise at least (1) a Decentralized Identifier (DID), (2) a property of the subject entity, (3) a value corresponding to the property, (4) a unique identifier identifying the corresponding verifiable claims, and (5) one or more conditions for accessing the verifiable claims(Page 359 Paragraph starting “Currently, NIC applications is loaded…”, the NIC having user’s information is loaded).
Regarding Claim 10. Loo discloses  the computing system of claim 9, the one or more conditions comprising at least one of the following: (1) requiring a relying entity to pay a predetermined amount of value, (2) requiring a relying entity to provide identification information, (3) requiring a relying entity to provide one or more verifiable claim(s), (4) requiring a relying entity to grant permission for accessing a portion of data, or (5) requiring a relying entity to provide a particular service(Page 366 item (10) , charging nominal fee for updating).
11. Loo discloses  the computing system of claim 1, wherein the computing system is associated with a management module controlled by the user (1. Introduction).
Regarding Claim 12. Loo discloses  the computing system of claim 1, wherein the computing system is associated with the party that issued each verifiable claim  (1. Introduction). 
Regarding Claim 13. Loo discloses  the computing system of claim 1, wherein the computing system is associated with a third party cloud computing provider (1. Introduction).



	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2017/0061105 to Minagawa which discloses the valid time for license and renewal.

US Patent Pub 2014/0230020 to Mogaki which discloses the refresh tokens,



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov